1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Counsel for Defendant
6    DAVID WILLIAM UNGER
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                )   Case No. 1:06-CR-00361 LJO
                                               )
12                    Plaintiff,               )   STIPULATION TO CONTINUE
                                               )   EVIDENTIARY/STATUS CONFERENCE
13          vs.                                )   HEARING; ORDER
                                               )
14    DAVID WILLIAM UNGER,                     )
                                               )
15                    Defendant.               )   DATE: June 17, 2019
                                               )   TIME: 10:00 a.m.
16                                             )   JUDGE: Honorable Lawrence J. O’Neill
17
18         IT IS HEREBY STIPULATED by and between the parties through their respective
19 counsel, Assistant United States Attorney, David L. Gappa, counsel for plaintiff, and Assistant
20 Federal Defender, Victor M. Chavez, counsel for defendant David William Unger, that the
21 evidentiary hearing and status conference currently scheduled for June 3, 2019 may be continued
22 to June 17, 2019 at 10:00 a.m.
23         The reason for this continuance is to permit additional time for a final decision to be made
24 on Mr. Unger’s application for admission to the Teen Challenge Program in Monterey, CA. As of
25 May 30, 2019, no final decision had been made. The parties stipulate that these proceedings may
26 be continued to June 17, 2019. By that time the parties will know if Mr. Unger has been admitted
27 into the program, and they will be in a better position to argue how the court should proceed. The
28 evidentiary hearing is also continued to that date.

     ///
1
2                                                        Respectfully submitted,
3                                                        MCGREGOR W. SCOTT
                                                         United States Attorney
4
5    Dated: May 30, 2019                                 /s/ David L. Gappa
                                                         DAVID L. GAPPA
6                                                        Assistant United States Attorney
                                                         Attorney for Plaintiff
7
8                                                        HEATHER E. WILLIAMS
                                                         Federal Defender
9
10 Dated: May 30, 2019                                   /s/ Victor M. Chavez
                                                         VICTOR M. CHAVEZ
11                                                       Assistant Federal Defender
                                                         Attorney for Defendant
12                                                       DAVID WILLIAM UNGER
13
14
15
16                                                 ORDER
17        IT IS SO ORDERED.
18        Dated:       May 31, 2019                       /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
     David W. Unger: Stipulation to Continue
     Evidentiary/Status Conference Hearing
                                               2
